     3:17-cr-30003-SEM-TSH # 29    Page 1 of 10                                   E-FILED
                                                         Friday, 05 June, 2020 02:38:17 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 17-cr-30003
                                         )
WILLIAM FETTIS,                          )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant William Fettis’ Motion for

Compassionate Release (d/e 24) requesting a reduction in his term

of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For the

reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On January 25, 2017, Defendant William Fettis pled guilty to

one count of knowingly and intentionally manufacturing mixtures

or substances containing a detectable amount of marijuana in

violation of 21 U.S.C. § 841(a)(1),(b)(1)(C), and (b)(1)(D) and one

count of knowingly possessing firearms in furtherance of a felony in

violation of 18 U.S.C. § 924(c)(1)(A)(i). On June 2, 2017, Defendant


                              Page 1 of 10
     3:17-cr-30003-SEM-TSH # 29   Page 2 of 10




was sentenced to 8 months of imprisonment on Count 1 and 60

months of imprisonment on Count 2 as well as a total of 3 years of

supervised release. Defendant is currently serving his sentence at

Talladega FCI and has a projected release date of May 22, 2022.

     On May 31, 2020, Defendant, through retained counsel, filed a

Motion for Compassionate Release. See Motion, d/e 24. Defendant

seeks compassionate release due to his health issues and the

COVID-19 pandemic in BOP in general and specifically at Talladega

FCI. Defendant argues that he met the prerequisites for defendant

filing such a motion, which are found in 18 U.S.C. § 3582(c)(1)(A),

based on requests submitted to BOP. See Motion, d/e 24, p. 3. On

April 6, 2020, Defendant submitted a request for a reduction in his

sentence or home confinement to an individual named Mrs. Benton,

who appears to be the camp administrator. See Exhibit A, d/e 24-

1. On April 30, 2020, Defendant received a response stating that

he did not qualify for home confinement and that he needed to

submit a specific packet if he was requesting a reduction in

sentence. See id. On April 26, 2020, Defendant’s wife, Mrs. Fettis,

sent a request for compassionate release via certified mail to “Ms.

Benton or Assistant Warden or Warden.” See Exhibit B, d/e 24-2.


                             Page 2 of 10
     3:17-cr-30003-SEM-TSH # 29   Page 3 of 10




A return receipt was signed on April 30, 2020. See Motion, d/e 24,

p. 3. As of May 30, 2020, the warden had not responded. See id.

Defendant argues that even if the Court finds that Defendant did

not meet the 30-day requirement, the Court should excuse

Defendant’s failure.

     On June 3, 2020, the Government filed a response to

Defendant’s motion. See Response, d/e 27. The Government

stated that it does not oppose Defendant’s Motion. See Response,

d/e 27, p. 2.

     On June 5, 2020, the Court held a video conference hearing

on Defendant’s motion, at which the Court heard a statement made

by Defendant Fettis and oral arguments.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory


                             Page 3 of 10
     3:17-cr-30003-SEM-TSH # 29   Page 4 of 10




language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.



                             Page 4 of 10
     3:17-cr-30003-SEM-TSH # 29   Page 5 of 10




18 U.S.C. § 3582(c)(1)(A).

     In this case, the Court finds that Defendant met the 30-day

requirement pursuant to 18 U.S.C. § 3582(c)(1)(A) as he made two

separate requests, both of which were made more than 30 days ago.

The request made by Defendant’s wife shows that the facility

received the request on April 30, 2020. See Motion, d/e 24, p. 3.

     The Court begins with the factors set out in 18 U.S.C. §

3553(a). Defendant Fettis is currently serving 8-month and 60-

month consecutive terms of imprisonment for knowingly and

intentionally manufacturing mixtures or substances containing a

detectable amount of marijuana and knowingly possessing firearms

in furtherance of a felony. Since being incarcerated, Mr. Fettis has

not committed any disciplinary violations and has shown good

behavior. Mr. Fettis has also completed rehabilitation programs at

the facility. Though one of Mr. Fettis’ underlying crimes involved

firearms, he did not use active violence or force in the commission

of the crimes. The Court has reconsidered the factors in § 3553(a)

and concludes that they entitle Defendant to compassionate

release.

     The Court must also consider whether “extraordinary and


                             Page 5 of 10
     3:17-cr-30003-SEM-TSH # 29   Page 6 of 10




compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Socially distancing can be difficult for

individuals living or working in a prison.

     COVID-19 has infected Talladega FCI. As of June 4, 2020,

BOP reported that Talladega FCI has 3 inmate and 2 staff active

confirmed COVID-19 cases. See Federal Bureau of Prisons –

COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed

June 4, 2020).

     Defendant is a 65-year-old male with a history of high blood

pressure, sleep apnea, COPD, and chronic lung infections. See

Motion, d/e 24, p. 3. His projected release date is May 22, 2022.

All of these factors increase the serious risks of COVID-19 for

Defendant. See Groups at Higher Risk for Severe Illness, Centers


                             Page 6 of 10
     3:17-cr-30003-SEM-TSH # 29   Page 7 of 10




for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last accessed June 5,

2020)(“Chronic lung diseases, such as chronic obstructive

pulmonary disease (COPD) (including emphysema and chronic

bronchitis), idiopathic pulmonary fibrosis and cystic fibrosis, may

put people at higher risk for severe illness from COVID-19 . . . .

Older adults, 65 years and older, are at higher risk for severe illness

and death from COVID-19.”); Interim Clinical Guidance for

Management of Patients with Confirmed Coronavirus Disease,

Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

guidance-management-patients.html (last accessed June 4, 2020)

(“Patients in China with no reported underlying medical conditions

had an overall case fatality of 0.9%, but case fatality was higher for

patients with comorbidities: 10.5% for those with cardiovascular

disease, 7.3% for diabetes, and approximately 6% each for chronic

respiratory disease, hypertension, and cancer. Heart disease,

hypertension, prior stroke, diabetes, chronic lung disease, and

chronic kidney disease have all been associated with increased


                             Page 7 of 10
     3:17-cr-30003-SEM-TSH # 29     Page 8 of 10




illness severity and adverse outcomes.”).

      The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13.1 If Defendant quarantines himself at his wife’s home away

from his wife and any other household members, it will diminish

the risk of spreading the virus. Otherwise, the Court does not find

that Defendant poses a danger to the community.

      The Court, taking all the relevant facts into account, finds that

Defendant has established the existence of extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment, and the Court finds that compassionate release is

appropriate in this case.

                            III. CONCLUSION

      For the reasons set forth above, Defendant Fettis’ motion for

compassionate release (d/e 24) is GRANTED. The Court hereby

reduces Defendant’s term of imprisonment from 8 months on Count

1 and 60 months on Count 2 to time served.


1 Section 1B1.13 of the Sentencing Guidelines has not been amended to reflect
the First Step Act’s amendment to 18 U.S.C. § 3582(c)(1)(A). As it stands, §
1B1.13 refers to a reduction “upon the motion of the Director of the Bureau of
Prisoners.” No policy statement provides guidance for when a defendant files a
motion. Nevertheless, the Court considers § 1B1.13.

                                Page 8 of 10
     3:17-cr-30003-SEM-TSH # 29    Page 9 of 10




      The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend six months on home

confinement, which would include a strict 14-day isolation

quarantine, with the home confinement starting as soon as possible

after his term of supervised release begins. While on home

confinement, Defendant shall first be monitored by telephone then

monitored by GPS as determined by the U.S. Probation Office. All

other aspects of Defendant’s sentence shall remain the same.

      The Bureau of Prisons is ORDERED to release Defendant

within 24 hours of BOP receiving a negative COVID-19 test.2 The

Clerk is DIRECTED to send a copy of this Opinion to Talladega FCI.

Defendant must self-quarantine for a period of 14 days beginning at

the time of his release, including while he travels from Talladega

FCI to his wife’s house. Defendant shall travel to his wife’s home, in

a vehicle that allows him to follow the CDC’s social distancing

guidelines, which include staying at least six feet from others and

wearing a face mask and gloves.

ENTER: June 5, 2020.



2On June 5, 2020, the Court entered a text order directing the Bureau of
Prisons to administer a COVID-19 test to Mr. Fettis within 24 hours.

                               Page 9 of 10
3:17-cr-30003-SEM-TSH # 29   Page 10 of 10




                             s/ Sue E. Myerscough
                             SUE E. MYERSCOUGH
                             UNITED STATES DISTRICT JUDGE




                       Page 10 of 10
